DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10452441 (hereinafter ‘441). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are anticipated by the ‘441 patent. Specifically, claim independent claim 21, for example, is anticipated by independent claim 1 of the ‘441 patent. Each and every limitation in claim 21 of the instant application is anticipated. A table is reproduced below for Applicant’s convenience. The other independent claims in the instant application are similar to claim 21.
Instant Application
10452441

1.  A method, comprising: receiving, by a device, a computing resource 
request, wherein the computing resource request is related to allocating 
computing resources for a job;  processing, by the device, the computing 
resource request to identify a set of parameters related to the computing 
resource request, or to the job, based on receiving the computing resource 
request, wherein the set of parameters includes at least one of: information 
identifying an employee associated with the computing resource request, 
information identifying a project associated with the computing resource 
request, or information identifying the job associated with the computing 
resource request;  obtaining, by the device, data related to the set of 
parameters identified in the computing resource request;  processing, by the 
device, the data related to the set of parameters, with multiple machine 
learning models, to determine an allocation of the computing resources for the job based on a predicted amount of the computing resources needed for the job, 
wherein the multiple machine learning models are associated with the set of parameters or the computing resources;  generating, by the device and based on a set of scores, a set of scripts related to causing the computing resources to 
be allocated for the job according to the allocation of the computing resources for the job;  performing, by the device, a set of actions based on the set of scripts;  gathering, by the device, performance data related to a performance of the job by the computing resources after performing at least a portion of 
the set of actions, the performance data indicating an actual consumption of the computing resources during performance of the job; and adjusting, by the device and during performance of the job, the allocation of the computing resources for the job based on a deviation between the predicted amount of the computing resources needed for the job and the actual consumption of the computing resources during performance of the job. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26, 27, 29, 31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 2013/0138816).

With respect to claim 21, Kuo discloses: gathering, by a device, performance data related to a performance of a job, the job being allocated to computing resources ([0036], [0037], [0038]); 
processing, by the device, the performance data, using a machine learning model, to identify at least one of a trend or a pattern associated with the performance data ([0039]); 

causing, by the device, the computing resources to be reallocated (id.).

With respect to claim 26, Kuo discloses: determining an issue related to the performance of the job based on the at least one of the trend or pattern, the issue being at least one of: inefficient performance of the job, or performance of the job at less than an expected speed ([0057]-[0060]).  

With respect to claim 27, Kuo discloses: where determining the reallocation of the computing resources includes: determining a need to reallocate the computing resources based on the at least one of the trend or the pattern (id.).  

With respect to claim 29, Kuo discloses: generating a report based on processing the performance data using the machine learning model, the report including information relating to at least one of: a performance of one or more other machine learning models used to allocate the computing resources to the job ([0060], indicates more price is charged which demonstrates that performance is not being met with current resources), or possible anomalies related to operations of a computing resource allocation platform used to allocate the computing resources to the job; and providing the report for display.

With respect to claims 31 and 36, they recite similar limitations as claim 21 and are therefore rejected under the same citations and rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2013/0138816) in view of Botelho (US 2019/0243683)

With respect to claim 28, Kuo does not specifically disclose: where determining the reallocation of the computing resources includes: determining that the computing resources are to be reallocated based on other jobs being completed to reduce a load of computing resources being used to complete different jobs.  
	However, Botelho discloses: where determining the reallocation of the computing resources includes: determining that the computing resources are to be reallocated based on other jobs being completed to reduce a load of computing resources being used to complete different jobs (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Botelho to rebalance resource load by taking a job from another busy resource when a resource’s own job is complete. This would more efficiently utilize resources and prevent idleness.

30 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2013/0138816) in view of Hasija et al. (US 2020/0104230)

With respect to claim 30, Kuo does not specifically disclose: 30. (New) The method of claim 21, further comprising: generating a report based on processing the performance data using the machine learning model, -5-PATENT Attorney Docket No. 0095-0507C1 the report including information relating to at least one of: a quantity of lines read into a daily transaction log, a quantity of mis-formatted lines in log data, a quantity of unique users of a computing resource allocation platform, a quantity of jobs read into a job finish record, an average response time in response to a request to allocate the computing resources, memory minutes requested and/or wasted, a quantity of CPU minutes requested and/or wasted, or average run-time allocation used to allocate the computing resources to the job; and providing the report for display.
	However, Hasija discloses: a quantity of CPU minutes requested and/or wasted ([0049],[0058])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hasija to include a report to verify the quantify of CPU time requested. One of ordinary skill in the art would be motivated to make the combination to promote transparency in the transaction.

Allowable Subject Matter
Claims 22-25, 32-35, 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WISSAM RASHID/Primary Examiner, Art Unit 2195